COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Felton, Judge Petty and Senior Judge Bumgardner


CLIFTON LEE BURNS, JR.
                                                                MEMORANDUM OPINION *
v.     Record No. 1240-08-1                                          PER CURIAM
                                                                  SEPTEMBER 16, 2008
NORTHROP GRUMMAN CORPORATION AND
 INSURANCE COMPANY OF THE STATE
 OF PENNSYLVANIA/AIG DOMESTIC CLAIMS, INC.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Gary R. West, on brief), for appellant.

                 (Adam S. Rafal; Lisa L. Thatch; Vandeventer Black LLP, on brief),
                 for appellees.


       Clifton Lee Burns, Jr. appeals a decision of the Workers’ Compensation Commission

finding that he failed to prove his right lateral epicondylitis constituted a compensable

occupational disease or ordinary disease of life. We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Burns v. Northrop Grumman Corp.,

VWC File No. 228-09-09 (April 28, 2008). We dispense with oral argument and summarily

affirm because the facts and legal contentions are adequately presented in the materials before

the Court and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                            Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.